UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

United States of America,

_y—
18-cr-526 (AJN)
Vielka Vargas,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On August 13, 2019, Defendant entered into a deferred prosecution agreement with the
Government. That same day, the Court allocuted Defendant to the terms of the agreement and
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(2), the time during which the
prosecution of Defendant was to be deferred pursuant to the agreement. See Dkt. No. 207; Dkt.
No. 213. By its terms, the agreement defers prosecution for a period of six months from its
signing. Dkt. No. 207. Six months have since elapsed, and the Government has not yet
contacted the Court, as it was instructed to do at the agreement’s end. See Dkt. No. 213 at 4:18-
23.

Accordingly, on or before February 27, 2020, the Government shall provide the Court

with a status update.

SO ORDERED.

Dated: February >\ , 2020
New York, New York

  

 

YW NTALISON J. NATHAN
United States District Judge

eB 04 ial

Le

 

 
